Citation Nr: 0835395	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO. 04-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for ulcers. 

3. Whether new and material evidence has been submitted to 
reopen the claim for service connection for arthritis.

4. Whether new and material evidence has been submitted to 
reopen the claim for service connection for bronchitis and 
asthma.

5. Whether new and material evidence has been submitted to 
reopen the claim for service connection for schizophrenia. 

6. Whether new and material evidence has been submitted to 
reopen the claim for service connection for bipolar disorder 
and depression.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
August 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD. 

The veteran also filed a claim in May 2002 for service 
connection for ulcers, and sought to reopen previously denied 
claim of service connection for arthritis, bronchitis and 
asthma, and schizophrenia, bipolar disorder, and depression. 
By rating action of December 2003, service connection for 
ulcers was denied and new and material evidence had not been 
submitted to reopen the claims for service connection for 
arthritis, bronchitis and asthma and schizophrenia, bipolar 
disorder, and depression. In February 2004, the veteran 
submitted a notice of disagreement (NOD) for these claims. 
Because a timely filed NOD was submitted, a statement of the 
case is now required. Manlincon v. West, 12 Vet. App. 238 
(1999). 

The issues of entitlement to service connection for ulcers 
and whether new and material evidence has been submitted to 
reopen the claims for service connection for arthritis, 
bronchitis and asthma, and schizophrenia, bipolar disorder, 
and depression being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f)(3)) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). In this case, the required VCAA 
notification was provided in letters issued in February 2004 
and July 2007. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
April 2006. However, since the preponderance of the evidence 
is against the claim for service connection, any appropriate 
disability rating and effective date to be assigned as to 
this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claim. The 
record includes service medical evidence, affidavits from her 
family related to the veteran's claimed PTSD condition, 
private treatment records, VA treatment records, and VA 
medical opinions regarding the veteran's psychiatric 
diagnosis. The veteran was also given the opportunity to 
submit any additional records that she may have. There are no 
known additional records or information to obtain. 

A hearing was offered, and the veteran testified at a DRO 
hearing in November 2004. The Board therefore finds that the 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with her claim.


Service Connection-PTSD

The veteran contends that service connection for PTSD is 
warranted - she maintains that she was sexually assaulted in 
service, and as a result, now has PTSD. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that service 
connection is not warranted for PTSD. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. See 38 C.F.R. § 3.304(f). 
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).
 
As an initial matter, it must be shown that the veteran has a 
current diagnosis of PTSD made in accordance with DSM-IV 
because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). There is no competent medical evidence showing 
that the veteran has a current diagnosis of PTSD. The veteran 
has undergone two VA psychiatric examinations. Both 
examinations, performed in January 2002 and again in 
November 2004, diagnosed major depressive disorder. 
Additionally, both examiners indicated that there was no 
evidence of PTSD. The examiner who performed the January 2002 
examination specifically indicated that the DSM-IV criteria 
for PTSD was not met. There are no contrary medical opinions 
of record.

The veteran testified at a RO hearing in November 2004. She 
testified that she was stationed in Germany during service 
and was raped by her Battalion Commander. She maintains that 
she tried to report the incident to the Inspector General's 
office to no avail. She testified that she only told two 
persons of the incident, another soldier in her company and 
her boyfriend at that time. She did not keep in contact with 
these persons. 

The veteran also submitted August 2008 statements from family 
members regarding conversations they had about the veteran 
and her alleged rape. One family member indicated in his 
letter that the veteran had been subjected to requests for 
sexual favors while in service, but did not comply. To the 
extent that it reflects knowledge of the in-service incident 
(as opposed to any of the veteran's behavioral changes), he 
does not indicate any knowledge of a known rape. Her daughter 
wrote a letter indicating that she was a young child when her 
mother returned from service in the military and she spoke of 
her rape for years. Another family member related in a 
statement that she was very much aware of the veteran's rape 
in service and that since that time, the veteran had become 
unpredictable. Unfortunately, she did not indicate how she 
became aware of the alleged rape and indicated no credible 
information that she received such information such as 
letters from the veteran, or contact from the veteran while 
she was in service that support this statement. This is of 
import, as the veteran previously testified at her 
November 2004 RO hearing that she told only two persons and 
those persons, an ex-boyfriend, and another soldier, could 
not be located by the veteran. 


Over the years, the veteran has had various psychiatric 
diagnoses. The operative and dispositive factor, however, is 
that the veteran is not diagnosed as having PTSD, such that a 
referral of this matter to a health care professional for an 
opinion on the issue of whether an in-service assault 
occurred would not avail this inquiry. See 38 C.F.R. § 
3.304(f), supra. Because the preponderance of the evidence 
demonstrates that the veteran does not have a current 
diagnosis of PTSD, service connection for PTSD is not 
warranted.


ORDER

Service connection for PTSD is denied. 


REMAND

Additional development is necessary with regard to the 
veteran's claims for entitlement to service connection for 
ulcers and whether new and material evidence has been 
submitted to reopen the claims for service connection for 
arthritis, bronchitis and asthma, and schizophrenia, bipolar 
disorder, and depression 

The veteran filed the claims for entitlement to service 
connection for ulcers and whether new and material evidence 
has been submitted to reopen the claims for service 
connection for arthritis, bronchitis and asthma, and 
schizophrenia, bipolar disorder, and depression in May 2002. 
By rating action of December 2003, the RO denied these 
claims. In February 2004, the veteran filed a NOD for these 
claims. In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC. 

Accordingly, this case is REMANDED for the following action:  

The veteran and her representative should 
be provided a SOC regarding entitlement 
to service connection for ulcers and 
whether new and material evidence has 
been submitted to reopen the claims for 
service connection for arthritis, 
bronchitis and asthma, and schizophrenia, 
bipolar disorder, and depression. If the 
veteran perfects an appeal by timely 
submitting a substantive appeal, the 
matter should be returned to the Board 
for further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


